In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Division of Housing and Community Renewal, dated July 24, 1995, which denied administrative review of an order of the District Rent Administrator dated March 29, 1995, ordering a rent reduc*445tion, the appeal is from a judgment of the Supreme Court, Queens County (O’Donoghue, J.), dated December 4, 1995, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
The bare denial by the petitioner Panama Leasing Company of réceipt of the rent reduction order was insufficient to rebut the presumption of receipt raised by the sworn statements of the employees of the respondent Division of Housing and Community Renewal (hereinafter DHCR) concerning routine office procedure followed in mailing such orders (see, Nassau Ins. Co. v Murray, 46 NY2d 828; Stone v Goldberg, 215 AD2d 180; Woodner Co. v Higgins, 179 AD2d 444; cf., Matter of E & M Assocs. v New York State Div. of Hous. & Community Renewal, 219 AD2d 718). Accordingly, the petition for administrative review, filed far beyond the 35-day period of limitations contained in the regulations of the DHCR, was properly rejected. Thompson, J. P., Plorio, McGinity and Luciano, JJ., concur.